780 N.W.2d 811 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dominick Martino BOLDEN, Defendant-Appellant.
Docket No. 140620. COA No. 294285.
Supreme Court of Michigan.
April 27, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the October 30, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motion to remand is DENIED.